     Case: 1:20-cv-03088 Document #: 19 Filed: 06/26/20 Page 1 of 1 PageID #:213

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Linda Verboom Curry, et al.
                                      Plaintiff,
v.                                                        Case No.: 1:20−cv−03088
                                                          Honorable Gary Feinerman
The Boeing Company
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, June 26, 2020:


         MINUTE entry before the Honorable Gary Feinerman:Motion to remand [17] is
entered and continued. Defendant shall respond to the motion by 7/15/2020; Plaintiff shall
reply by 7/28/2020. Telephonic status hearing set for 7/28/2020 [15] is stricken and re−set
for 8/6/2020 at 9:00 a.m. Attorneys should appear by calling the Toll−Free Number: (877)
336−1828, Access Code: 4082461. Members of the public and media will be able to call
in to listen to this hearing (use toll free number). Please, please be sure to keep your phone
on mute when you are not speaking. Persons granted remote access to proceedings are
reminded of the general prohibition against photographing, recording, and rebroadcasting
of court proceedings. Violation of these prohibitions may result in sanctions, including
removal of court issued media credentials, restricted entry to future hearings, denial of
entry to future hearings, or any other sanctions deemed necessary by the Court. Mailed
notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
